Ruffin, Judge.
We granted Vincent Mosley’s application for discretionary appeal of the superior court’s order affirming the decision of the Georgia Peace Officer Standards & Training Council (“POST”) revoking his certification to practice as a peace officer. In his application for discretionary appeal, Mosley asserted that the license revocation action initiated by POST should have been barred by laches because witnesses and evidence have disappeared and memories have faded. However, upon consideration of the entire record, applicable case law and statutory provisions, it does not appear that Mosley was prejudiced or injured by the passage of time. See Black &c. Constr. Co. v. Bolden Contractors, 187 Ga. App. 805 (2a) (371 SE2d 421) (1988). Accordingly, this discretionary appeal is hereby dismissed as having been improvidently granted. See Vulcan Materials Co. v. Upshaw, 197 Ga. App. 604 (399 SE2d 584) (1990).

Appeal dismissed.


Beasley, C. J., and Pope, P. J., concur.